Exhibit 10(f)

2007 Annual Incentive Program Summary

Magellan’s 2007 annual incentive program is a discretionary bonus program
established by the Compensation Committee of the Board of Directors to encourage
individual activities that will improve the overall financial and operational
performance of Magellan Midstream Partners, L.P. The 2007 program payout will be
based on a combination of partnership performance and individual performance.

A “Funding Metric” has been established that sets a floor of performance for the
partnership below which no payout for any metric will be made. This mechanism
reflects the view of management and the Compensation Committee that it is
inappropriate to pay bonuses if the overall cash generation of Magellan drops
significantly. The program also has other performance metrics that are used to
measure profitability, safety and environmental stewardship.

Specific goals for levels of achievement have been set for each metric. Payouts
under the plan begin after the threshold level of performance is achieved and
the maximum payout occurs if results reach the stretch targets.

Payouts at the target performance level are based on a percentage of employee
eligible earnings. Eligible earnings include regular base pay and eligible
overtime pay for the period in which an employee is a participant in the plan,
including, but not limited to, hours worked during a normal workday, PTO, short
term disability, holiday pay, jury duty pay, bereavement pay, and shift
differentials. An employee hired during the calendar year that receives a
paycheck on the final pay period of that year will receive a prorated bonus.
Employees on military leave are also eligible for an award.

If target performance is achieved, 100% of the calculated payout based on the
percentages shown above is eligible to be paid under the program. If stretch
performance is achieved, 200% of the calculated payout is eligible to be paid.
If threshold or lower is achieved, 0% of the calculated payout is eligible to be
paid. The calculated payout percentage for performance between threshold and
target, or between target and stretch, will be interpolated. Fifty percent
(50%) of the eligible payout is subject to a personal performance adjustment.

Eligible employees begin participating in the program on the first day of
employment. To be eligible to receive an award, an employee must be employed
during the calendar year including the last day of the calendar year and through
the time the award is actually paid. Exceptions to this requirement will be made
where a participant’s employment is terminated as a result of retirement, death
or the participant becomes eligible for long-term disability. Such employees
will be eligible for a prorated award based on the portion of the year worked
prior to the employment termination or disability event. A participant whose
employment is terminated anytime prior to the distribution of the award under
any other circumstances is not eligible for an award.

After the eligible payout is determined based on company metrics results, an
adjustment may be made based on the employee’s individual performance. This
adjustment, if applied, would adjust 50% of an employee’s eligible incentive
payout based on management’s assessment of the employee’s performance on
individual goals and the employee’s performance of job responsibilities. This
adjustment can range from 0% to 200% of the 50% amount that is subject to the
personal performance adjustment.



--------------------------------------------------------------------------------

2007 Annual Incentive Program Metrics

Funding Metric

($ in Millions)

 

Metric

  Threshold

EBITDA less Maintenance Capital

  Funding occurs at greater than or equal to $285(1)

Performance Metrics

($ in Millions)

 

Metric

  Weight     Threshold   Target   Stretch

Financial –

       

EBITDA less Maintenance Capital

  75 %   $ 285   $ 324   $ 355

Environmental(2) –

       

High Consequence Releases

  15 %     5     3     1

Safety(3) –

       

OSHA Recordable Incident Rate (IR)

  10 %     1.30     1.17     1.04

--------------------------------------------------------------------------------

(1)

Management believes that if overall company performance drops below this level
that a payout would not be appropriate for any metric. Actual 2006 EBITDA less
Maintenance Capital was $316 million.

 

(2)

If a fatality occurs as a result of a release or any one high consequence
release exceeds or is estimated to exceed $2.5 million in cleanup and third
party damage expenses, the environmental metric will automatically be zero
percent and therefore receive no payout.

 

(3)

If a fatality occurs related to Magellan’s operations, the Safety metric will
automatically be zero percent and therefore receive no payout.

Metric Adjustments

If an acquisition occurs during the year, the financial metric will be adjusted
to reflect the economics used to obtain approval of the acquisition. The
Environmental and Safety metrics will not be adjusted until the new locations
have a full year to become compliant with Magellan’s SIP policies and
procedures. New internal growth projects approved within a plan year will not
change the metric targets for the plan year since these projects generally
require several months to complete.